73 U.S. 246 (____)
6 Wall. 246
AGRICULTURAL COMPANY
v.
PIERCE COUNTY.
Supreme Court of United States.

Messrs. Lander and Carlisle, for the plaintiff in error; no opposite counsel appearing nor having entered their appearance of record.
ERROR to the Supreme Court of Washington Territory.
The writ of error bore date January 20th, 1862. It was on its face made returnable on the second Monday of December next after its date, when it should have been the first Monday of that month, which is by law the day on which the terms of this court commence each year.
For this cause (Mr. Justice MILLER, announcing the order), the writ of error was dismissed under the authority of the cases of Carroll v. Dorsey,[] Insurance Company v. Mordecai,[§] and Porter v. Foley,[] heretofore decided by this court.
NOTES
[]  20 Howard, 204.
[§]  21 Id. 195.
[]  Id. 393.